IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-9,256-09


                               EX PARTE TONY EPPS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W15-55695-J(A) IN THE CRIMINAL DISTRICT COURT NO. 3
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm by a felon and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

file a motion to suppress and challenge Applicant’s illegal detention. The trial court has made

findings of facts and conclusions of law and recommends that relief be denied. In the findings, the

trial court noted that counsel provided the court with an affidavit addressing Applicant’s allegations.
                                                                                                        2

However, the District Clerk has not forwarded counsel’s affidavit to this Court.

         Therefore, the District Clerk of Dallas County is ordered to obtain a copy of counsel’s

affidavit, and to transmit it to this Court. This application will be held in abeyance until the affidavit

has been received by this Court. A supplemental transcript containing all affidavits and the

transcription of the court reporter’s notes from any hearing or deposition shall be forwarded to this

Court within 30 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: March 29, 2017
Do not publish